Per Curiam :
The only ground- on which it was sought to have the respondent’s license revoked was that he had violated the Excise Law in selling- liquor to be drunk on the premises without a license or liquor tax certificate authorizing such sale. In Matter of Lyman (160 N. Y. 96) the Court of Appeals has held that a liquor tax certificate can be forfeited for a violation of law by the holder only upon conviction for such offense, and not in a summary investigation before a justice of this court or a magistrate. It follows that this proceeding cannot be maintained.
The order appealed from should be affirmed, with ten dollars costs, and disbursements. v
All concurred.
Order affirmed, with ten dollars costs and disbursements.